Citation Nr: 1504637	
Decision Date: 01/30/15    Archive Date: 02/09/15

DOCKET NO.  14-00 678	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUE

Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance of another person, or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1942 to June 1946.  

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  

The record before the Board consists of the Veteran's electronic files in programs known as Virtual VA (VVA) and Veterans Benefits Management System (VBMS).

In January 2014 and again in September 2014, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ).  The matter has been returned to the Board for appellate review.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

The evidence is in equipoise as to whether, due to his service-connected disabilities, the Veteran is unable to care for himself.


CONCLUSION OF LAW

The criteria for entitlement to SMC based on the need for the regular aid and attendance of another person have been met.  38 U.S.C.A. §§ 1114, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.352 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board notes that the evidence currently of record is sufficient to substantiate the appellant's claim.  Therefore, no further development is required.

Legal Criteria

Special monthly compensation is payable if, as the result of service-connected disability, the Veteran is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The following will be accorded consideration in determining a need for regular aid and attendance: inability of claimant to dress or undress himself, or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid (this will not include the adjustment of appliances which normal persons would be able to adjust without aid, such as supports, belts, lacing at the back, etc.); inability of claimant to feed himself through loss of coordination of upper extremities or through extreme weakness; inability to attend to the wants of nature; or incapacity, physical or mental, requiring care or assistance on a regular basis to protect the claimant from the disabling conditions enumerated in this paragraph.  The particular personal functions which the veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the veteran is so helpless as to need regular aid and attendance, not that there be a constant need.  Determinations that the veteran is so helpless, as to be in need of regular aid and attendance, will not be based solely upon an opinion that the claimant's condition is such as would require him to be in bed.  They must be based on the actual requirement of personal assistance from others.  38 C.F.R. § 3.352(a) (2014).

In Turco v. Brown, 9 Vet. App. 222, 224 (1996), the Court of Appeals for Veterans Claims (Court) held that eligibility for special monthly compensation by reason of regular need for aid and attendance requires that at least one of the factors set forth in VA regulation is met.  In addition, determinations that the claimant is so helpless as to be in need of regular aid and attendance will not be based solely upon an opinion that the claimant's condition is such as would require him or her to be in bed.  They must be based on the actual requirement of personal assistance from others.  See Turco, 9 Vet. App. 222, 224.  The evidence must show that the claimant is so helpless as to need regular and attendance; constant need for aid and attendance is not required.  38 C.F.R. § 3.352(a).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Veteran is service connected for residuals of right knee replacement with a 60 percent disability rating; left knee arthritis associated with residuals of right knee replacement with a 10 percent disability rating; bony defect, right tibial head with atrophy muscle group XVIII with a 10 percent rating; tinnitus with a 10 percent rating, and for depression with a 10 percent rating.  The Veteran's combined rating is 80 percent, and he has been assigned a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) since prior to the date of claim.

The evidence includes multiple detailed statements from the Veteran that he needs help walking and cannot get around, perform normal daily routine activities alone in the home or otherwise function without the assistance of his daughter and a cane or wheelchair.  He cannot get out of a chair by himself and cannot leave the house without the assistance of his caregiver daughter.  He has extreme pain due to his service-connected right knee disabilities and he cannot hear due to tinnitus.  These have caused him to have significant depression.  The record documents that assistance is solely provided by the Veteran's daughter.  The record also documents that the Veteran predominantly uses a wheelchair or holds on to his daughter and a cane for ambulation due to poor balance, weakness and dizziness. 

In a December 2012 letter, the Veteran reported that he needed help getting out of bed, preparing foods, grocery shopping and getting around to church and medical appointments.  His daughter was now helping him more due to greater hearing loss as reported in a March 2013 statement.  In more recent letters dated in September and December 2014, the Veteran detailed increased problems due to service-connected disabilities, citing his extreme difficulty performing and inability to complete virtually all tasks of daily living, including getting up from sitting, without the aid of his daughter.  

A report of VA examination for housebound status or permanent need for regular aid and attendance in September 2012 lists 27 diagnoses.  The examiner noted that the Veteran could not prepare meals, needed assistance with hygiene, and required help with dressing and gripping objects.  He had the help of his daughter for these tasks.  He had pain in both legs, spine and joints and ambulated with a cane.  He had requested to be reevaluated for a walker for assistance with balance.  He reported infrequent loss of bowel and bladder functions.  He was able to leave the immediate premises when his daughter caregiver was able to drive him around to different places.  He left the home 2 to 3 times per week typically accompanied by his daughter.

A January 2013 VA nursing note indicated a higher level of functioning.  The Veteran reported that he had no falls in the last 12 months, did not have bladder problems, and had no need of help with using the phone, walking short distances, grocery shopping, preparing meals, doing housework, taking medications and managing money.  He was assessed as having a low level of dependence in activities of daily living.  He reported he receives no assistance with activities such as feeding, transfer, bathing, dressing and toileting.  He reported that he had no issues with incontinence.

Given that the discrepancy noted as to the degree of functioning between the examination and nursing note, the Board ordered an examination to address whether the Veteran's service-connected disabilities alone cause him to be in need of air and attendance or render him housebound.  

The Veteran underwent VA examination in April 2014.  It was noted his daughter drove him to the exam and that he is cared for in the home by his daughter.  The examiner commented that the, "Veteran was constantly dizzy with constant imbalance affecting ambulation.  Veteran is 93 years old and feels he is starting to slow down.  Has frequent bouts of dizziness/vertigo which requires needed attention."  Examination showed he was unsteady on his feet and walked slowly.  He used one cane and a walker and cannot leave the home unless his daughter assists him.  The Veteran was assessed as competent.  The examiner commented that the Veteran had age-related medical conditions.  He also noted: 

Veteran is taken care of by his daughter full time however they are financially challenged due to lack of income from both veteran and daughter.  Both feel veteran is starting to "slow down" physically.  Feel as time goes by and with additional years he will require full time support.  Currently would like financial assistance by the VA for living expenses.

The examiner added the following in May 2014:

VBMS, cprs and vista web reviewed 
Veteran's multiple musculoskeletal degenerative changes, most notably bilateral knee arthroplasty will at least as likely as not result in physical impairment and confine him to his home.  He will eventually require need of aid and attendance for regular assistance in activities of daily living.  Veteran is 93 years old and he does have age related physical and mental changes as well that is not service connected however would be additional comorbid condition which will make him susceptible to dangers of his surroundings at home.

Thereafter, treatment records were added to the claims folder and the examiner was asked to again comment.  He added in October 2014 the following:

VBMS reviewed
Please refer to my addendum dated 5/1/2014 
veteran's multiple musculoskeletal degenerative changes notably bilateral knee arthroplasty (service connected condition), in addition age related physical and mental debility, will at least as likely as not result in physical/mental impairment, confining him to his home.  He will eventually require need of aid and attendance for regular assistance in activities of daily living.

Additional VA records show that the Veteran is enrolled in Care Coordination Home Telehealth program (CCHT) and continues to be monitored via Home Telehealth equipment/technology.  Daily data sent by the patient is reviewed by the Care Coordination staff, who communicate abnormal results with the primary care team or other healthcare provider, as appropriate.  Disease management education specific for the patient is provided on an ongoing basis..  He has impaired swallow and is on thickening agents and must be monitored as to eating.  

The Veteran wrote in December 2014 that he in essence cannot get around due to his right knee disabilities causing extreme pain and weakness, and tinnitus.  He cannot walk without using a cane and holding on to his daughter, and he uses a wheelchair for appointments.  

The foregoing evidence is in equipoise as to whether that the Veteran has a need for aid and attendance for activities to include the ability to dress or undress himself or to keep himself ordinarily clean and presentable.  It is also in equipoise as to whether there is frequent need of adjustment of any special prosthetic or orthopedic appliance which by reason of the particular disability cannot be done without aid.  In this regard, the Veteran has submitted multiple detailed letters, including those in September and December 2014, attesting to his inability to walk or get around without leaning on his daughter and using a cane, or simply being in a wheelchair.  He described the difficult time he has simply getting up and noted he cannot do so without help.  He cannot adjust any orthopedic appliance or perform the hygiene care listed above at least in part due to his service-connected knee disabilities.  Although the record indicates that the Veteran is able to perform some activities of daily living independently or is inhibited to a certain degree with daily tasks due to age-related issues (recent VA treatment records dated in November 2014 showing issues with swallowing requiring use of thickening liquids and monitoring), there is no requirement that the Veteran has a constant need for assistance due to VA disability; the Veteran is only required to show a general need for aid and attendance on a "regular" basis.  The Board finds that the most probative evidence, including the September 2012 examination, the treatment records, the Veteran's detailed candid letters and the results of the 2014 examination with addenda, combine to render the evidence evenly balanced for and against this claim.  The Board notes parenthetically that the January 2013 VA nursing note findings showing little functional problems are clearly inconsistent with the record as a whole as the treatment notes are replete with reference to the Veteran's frail status.  The nursing note findings are not accorded significant probative weight.  Moreover, it is certainly reasonable to infer, when one examines his letters, that the Veteran does not describe his problems in full detail at his examinations.  Nonetheless, the May 2014 examiner's opinion that the Veteran will eventually require aid and attendance due to primarily his right knee, combined with the Veteran's written statements as to the current state of severity of limitations caused by his knee, persuades the Board that the evidence is equally balanced in regard to whether there is current need for aid and attendance on a regular basis due to his service-connected disabilities.  Accordingly, the Veteran is entitled to SMC at the aid and attendance rate.  Because this is the greater benefit, the claim for SMC at the housebound rate is rendered moot.


ORDER


SMC based on the need for the regular aid and attendance of another person is granted, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


